IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,729




EX PARTE CARLOS ALEJANDRO VILLEGAS Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0622654-P IN THE 203RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession with intent to deliver over 400 grams cocaine and sentenced to twenty years'
imprisonment.  The Fifth Court of Appeals affirmed his conviction. Villegas v. State, No. 05-07-00294-CR (Tex. App.-Dallas, Nov. 27, 2007, pet. ref'd).  
	This Court filed and set this application and ordered briefs prepared by the parties. 
Applicant, through counsel, has now filed a motion to dismiss the application.  This application is
hereby dismissed pursuant to Applicant's request. 
Delivered: May 23, 2012
Do Not Publish